         Case 5:21-cv-00038-gwc Document 1 Filed 02/18/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF VERMONT                             202 I FEB I8 PM I: Ii

PAMELA A. GALLAGHER,
    Plaintiff,

V.                                                                        CIVIL ACTION NO.

BED BATH & BEYOND INC.,                                                     5:2/·tv-38
     Defendant.

                                    NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. 1332, Defendant, Bed, Bath & Beyond Inc., by and through its

attorney, hereby removes to this Court the state Court action described below on the basis of

diversity of citizenship. In support of this notice, Defendant states as follows:

        1.     Plaintiff commenced this action by Complaint, filed in the Superior Court of the

State of Vermont in and for the County of Windham, Docket No. 20-CV-00541 (the "State Court

Action"). A Complaint was filed on October 1, 2020.

        2.     Upon information and belief, Defendant, Bed, Bath & Beyond Inc., ("Defendant"),

incorrectly named "Bed, Bath & Beyond, Inc.", received the Summons and Complaint on

October 6, 2020.

        3.     Plaintiffs Complaint does not state the amount of damages sought. On January 21,

2021 Plaintiffs counsel served a settlement demand in an amount exceeding $75,000. Discussion

with Plaintiffs counsel on February 5, 2021 confirmed that Plaintiff is seeking damages in excess

of $75,000.


                     STATUTORY REQUIREMENTS - 28 U.S.C. § 1332

        4.     Removal of this case is proper pursuant to 28 U.S.C. § 1332, which entitles a

defendant to remove a civil action over which this Court has diversity jurisdiction.




1481369v.1
           Case 5:21-cv-00038-gwc Document 1 Filed 02/18/21 Page 2 of 4




        5.     Upon information and belief, Plaintiff resides m Vermont. See Exhibit A,

Complaint, Paragraph 1.

        6.     Defendant, Bed, Bath & Beyond Inc., is a corporation with a principle place of

business in New Jersey. See Exhibit A, Complaint, Paragraph 2.

        7.     Accordingly, complete diversity of citizenship exists between Plaintiff and

Defendant.

        8.     Plaintiff claims that she sustained personal injuries with resulting damages in

excess of the $75,000.00 jurisdictional requirement pursuant to 28 U.S.C. § 1332.


                 PROCEDURAL REQUIREMENTS AND LOCAL RULES

        9.     Removal to Proper Court. This Court is part of the "district and division" embracing

the place where this action was filed -   Windham County, Vermont. See 18 U.S.C. §§ 144l(a),

1446(a).

        10.    Removal is Timely. Defendant is entitled to remove the State Court Action at any

time up to 30 days after receipt of the demand from which it was ascertained that the case is one

which removable. See 28 U.S.C. § 1446(b)(3). Defendant received the settlement demand on

January 21, 2021 and had a discussion with Plaintiffs counsel on February 5, 2021 confirming

that the amount of damages sought is in excess of $75,000. Therefore, Defendant's Notice of

Removal is timely because it is being filed with the United State District Court for the District of

Vermont within 30 days after Defendant's receipt of the receipt of information upon which it was

ascertained that the case is removable.

        11.    Pleadings and Process. See 28 U.S.C. § 1446(a). Pursuant to Local Rule 81.l(c),

Defendant will file certified or attested copies of all records, proceedings and docket entries in the

state Court within 14 days of the filing of this Notice or as soon as possible based on the delays



                                                  2
1481369v.l
         Case 5:21-cv-00038-gwc Document 1 Filed 02/18/21 Page 3 of 4




resulting from the outbreak of SARS-CoV-2, commonly known as "COVID-19." Defendants have

paid the appropriate filing fee to the Clerk of Court upon the filing of this Notice.

        12.    Notice. Defendant will promptly serve by first class mail upon the Plaintiff's

counsel and all other parties of record this Notice of Removal. Defendant will also serve upon all

parties and counsels of record and file with the Clerk of the Windham County Superior Court,

Vermont, a Notice of Filing of Notice of Removal, pursuant to 28 U.S.C. § 1446(d). A copy of the

Notice of Filing of Notice of Removal is attached hereto as Exhibit B.

        13.    Signature. This Notice of Removal is signed pursuant to Fed. R. Civ. P. 11. See 28

U.S.C. § 1446(a).


                                          CONCLUSION

        14.    Based upon the foregoing, this court has jurisdiction over this matter pursuant to 28

U.S.C. § 1332, and the State Court Action may be removed to this Court under 28 U.S.C. §§ 1441

and 1446.

        15.    In filing this Notice of Removal, Defendant does not waive, and specifically

reserves, any and all objections as to service, personal jurisdiction, defenses, exception, rights, and

motions.

        WHEREFORE, this action should proceed in the United States District Court for the

District of Vermont, as an action properly removed thereto.




                                                  3
1481369v.I
             Case 5:21-cv-00038-gwc Document 1 Filed 02/18/21 Page 4 of 4



                                               Respectfully submitted,

                                               Defendant,

                                               BED, BATH & BEYOND INC.




                                               Beata Shapiro
                                               Beata.Shapiro@wilsonelser.com
                                               Wilson, Elser, Moskowitz, Edelman & Dicker, LLP
                                               260 Franklin Street, 14th Floor
                                               Boston, MA 02110-3112
Dated: February 12. 2021                       617-422-5300


                                CERTIFICATE OF SERVICE

        I, Beata Shapiro, hereby certify that on February 12, 2021, I caused the foregoing document
to be served on counsel of record by first class mail, postage prepaid, and email, as follows:

Attorney for Plaintiff Pamela A. Gallagher
James M. Dingley, Esq.
204 South Street
Bennington, VT 05201
dingleylaw@gmail.com
kjahne.paralegal@gmail.com



                                             Beata Shapiro




                                                 4
1481369v.l
